Title: To John Adams from Martha Laurens, 16 January 1782
From: Laurens, Martha
To: Adams, John



au Vigan Jany 16. 1781 1782
Sir

Your very kind and polite Letter, which I received in its proper time, deserved my earliest and most hearty ackowledgements, but the hopes of receiving some Intelligence from London with regard to my dear Papa, worth Communicating, joined to some other Circumstances, have been the means of my delaying a duty, which finds itself most strictly united with my satisfaction, as it is undoubtedly more agreable to me to write to you under the Title of my dr Papa’s friend, than when I addressed you only as an American Minister. My mind is at present in a state directly opposite to what it was when I first had the honor of writing to your Excellency. You will not be surprized at this Sir, when I tell you that I have just learned, by a Gazette indeed, that this worthy and inestimable Parent is at Liberty. I sincerely thank you Sir, for all that you have done to serve my dear Father during the time of his Confinement, and shall take a pleasure in informing him of it, as well as of your Civility to his Daughter. I thank you also Sir for your Congratulations on the late great Victory gained in America, and on the part which my dr Brother has had in it. I am happy to hear that he acts in such a Manner as to gain public Approbation, and am persuaded, that he has nothing more at heart, than to be useful to his Country.

I have the honor to be, with sincere good Wishes & great Respect—Your Excellency’s—most obliged humble Servant.
Martha Laurens

